

116 HR 6111 IH: To amend the Agricultural Act of 2014 to allow certain dairy operations to make a 1-time election to recalculate production history for purposes of dairy margin coverage.
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6111IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Emmer introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 2014 to allow certain dairy operations to make a 1-time election to recalculate production history for purposes of dairy margin coverage.1.Election to recalculate production historySection 1405(b) of the Agricultural Act of 2014 (7 U.S.C. 9055(b)) is amended by adding at the end the following: (4)Election to recalculate production historyIn the case of a participating dairy operation not described in paragraph (1) or (2), the participating dairy operation may make a 1-time election to recalculate the production history of the participating dairy operation to be equal to the annual milk marketings of the dairy operation during the full calendar year before the date of the enactment of this paragraph. .